NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM JAMES MATHEW WALLACE                    No. 20-35670
II,
                                                D.C. No. 3:19-cv-05330-RJB
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

FRANK LONGANO, Dr - WCC; et al.,

                Defendants-Appellees,

and

DEPARTMENT OF CORRECTIONS OF
WASHINGTON,

                Defendant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Former Washington state prisoner William James Mathew Wallace II

appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983

and Americans with Disabilities Act (“ADA”) action alleging deliberate

indifference to his serious medical needs and disability discrimination. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s ruling

on cross-motions for summary judgment. Hamby v. Hammond, 821 F.3d 1085,

1090 (9th Cir. 2016). We affirm.

      The district court properly granted summary judgment for defendants

because Wallace failed to raise a genuine dispute of material fact as to whether

defendants were deliberately indifferent to his medical needs resulting from his

pre-existing injury to his foot. See Toguchi v. Chung, 391 F.3d 1051, 1060-61 (9th

Cir. 2004) (deliberate indifference is a high legal standard requiring a defendant be

aware of and disregard an excessive risk to an inmate’s health); Duvall v. County

of Kitsap, 260 F.3d 1124, 1138-39 (9th Cir. 2001) (plaintiff must show deliberate

indifference in order to demonstrate intentional discrimination under the ADA).

      AFFIRMED.




                                          2                                   20-35670